United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1429
                     ___________________________

                                 Tyrone Ellis

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

       Aric Simmons, Advance Practice Nurse, Correct Care Solutions

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
              for the Eastern District of Arkansas - Pine Bluff
                               ____________

                        Submitted: August 15, 2017
                         Filed: August 17, 2017
                              [Unpublished]
                             ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas inmate Tyrone Ellis appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which he alleged that defendant
Aric Simmons was deliberately indifferent to his serious medical needs. Upon careful
de novo review, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (standard
of review), we conclude that summary judgment was proper because, as explained by
the district court, Ellis failed to show that Simmons knew of his medical complaint
during the period of delay in treatment. See Fourte v. Faulkner Cty., Ark., 746 F.3d
384, 387 (8th Cir. 2014).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-